Citation Nr: 1423778	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for residuals of a craniectomy with 4 cm x 6 cm skull loss.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability, to include entitlement to separate evaluations for bilateral lumbar spine radiculopathy.

3.  Entitlement to an evaluation in excess of 20 percent for a seizure disability.

4.  Entitlement to a compensable evaluation for a residual tracheostomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's residuals of craniectomy with skull loss, residual tracheostomy scar, lumbar spine, and seizure disabilities.  The Veteran timely appealed those issues to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's representative's November 2012 statement on appeal, it was indicated that the Veteran contended that his disabilities had increased in severity, and that a remand was sought for new VA examinations to be obtained.  The Board notes that most recent VA examinations are from either 2009 or 2010.  In light of the Veteran's averments on appeal, as well as the significant length of time since he was last examined, the Board finds that a remand of the above issues is necessary, as requested, in order to obtain VA examinations that address the current severity of his disabilities such that they may be adequately assessed at this time.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the East Orange, Bronx and Manhattan VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2007-as he filed his claim in December 2008, records since December 2007 are particularly relevant-and associate those documents with the claims file.

If records from the Bronx and/or Manhattan VA Medical Centers are not available and further attempts to obtain those records would be futile, such should be explicitly noted in the claims file by a formal finding of unavailability and the Veteran should be so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his skull, residual tracheostomy scar, lumbar spine, and seizure disabilities, which is not already of record, to include any ongoing treatment from Dr. M.N.H.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of craniectomy with 4 cm by 6 cm skull loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should discuss whether the Veteran has brain hernia or not.  If there is no brain hernia, the examiner should additionally address the size of the area involved, particularly whether such is larger than a 50-cent piece, intermediate, or smaller than a 25-cent piece.  The examiner should additionally discuss whether there are any intracranial complications, and if so, evaluate those complications as appropriate.

The effect the residuals of craniectomy with 4 cm by 6 cm skull loss have on the Veteran's ability to work should be specified.  Specifically, if the Veteran is currently unemployed, the examiner should opine whether the Veteran's those residuals preclude substantially gainful employment consistent with his work history and education.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for VA orthopedic and neurologic examinations in order to determine the current severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The VA examiner shall conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(b) Whether the Veteran has any associated intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(c) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment, and particularly the presence of any radiculopathy.  

The nerves affected should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The examiner should specifically address whether the Veteran's noted mild lumbar radiculopathy in the previous examinations in his/her discussion of whether there is any lumbar radiculopathy present at the time of examination.  The examiner should then opine whether those diagnoses are inappropriately or misdiagnosed previously based on the opinions of record and his/her examination of the Veteran and his/her own medical judgment.  

Particularly, the examiner should opine whether (a) bilateral lumbar spine radiculopathy is present at this time, and (b) if such is not present, whether those previous diagnoses were inappropriate and why such were inappropriate.

The effect the lumbar spine disability has on the Veteran's ability to work should be specified.  Specifically, if the Veteran is currently unemployed, the examiner should opine whether the Veteran's lumbar spine disability precludes substantially gainful employment consistent with his work history and education.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for VA neurologic examinations in order to determine the current severity of his seizure disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should discuss what the predominating type of seizure the Veteran experiences is, to include whether such is grand mal, petit mal, or psychomotor seizures; and then whether those seizures are major or minor seizures depending on the associated definitions in the Rating Criteria.  The examiner should then discuss the number and frequency of major and minor seizures, as appropriate.  

The effect the seizures have on the Veteran's ability to work should be specified.  Specifically, if the Veteran is currently unemployed, the examiner should opine whether the Veteran's seizures preclude substantially gainful employment consistent with his work history and education.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his residual tracheostomy scar.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's tracheostomy surgery.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

If the Veteran's residual tracheostomy scarring is of the head, face or neck, the examiner should discuss whether there are any characteristics of disfigurement present and if so, how many.  The examiner should additionally address whether there is visual or palpable tissue loss or gross distortion or asymmetry of any features or paired sets of features, and if so, how many are effected.

The effect the residual tracheostomy scar has on the Veteran's ability to work should be specified.  Specifically, if the Veteran is currently unemployed, the examiner should opine whether the Veteran's residual tracheostomy scar precludes substantially gainful employment consistent with his work history and education.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his residuals of craniectomy with 4 cm x 6 cm skull loss; lumbar spine disability, to include entitlement to separate evaluations for bilateral lumbar radiculopathy; residual tracheostomy scar; and, seizure disabilities .  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

